                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW MOYNIHAN, et al.                         :             CIVIL ACTION
         Plaintiffs, pro se                      :
                                                 :             NO. 19-648
                v.                               :
                                                 :
 THE WEST CHESTER AREA                           :
 SCHOOL DISTRICT                                 :
           Defendant                             :


                                             ORDER

        AND NOW, this 6th day of April 2020, upon consideration of Defendant’s motion to dismiss,

[ECF 14], Plaintiffs’ response thereto, [ECF 16], and the allegations in Plaintiffs’ complaint, [ECF

3], for the reasons set forth in the accompanying Memorandum Opinion, it is hereby ORDERED

that:

    1. Defendant’s motion is GRANTED, in part, with respect to the component of Plaintiffs’ claim
        seeking injunctive relief and, therefore, this component of the claim is dismissed for lack of
        subject-matter jurisdiction;
    2. Defendant’s motion is GRANTED, in part, with respect to the component of Plaintiffs’ claim
        seeking compensatory damages and, therefore, this component of the claim is dismissed;
    3. Defendant’s motion is GRANTED, in part, with respect to the component of Plaintiffs’ claim
        seeking reimbursement for medication and, therefore, this component of the claim is
        dismissed; and
    4. Defendant’s motion is DENIED, in part, with respect to the component of Plaintiffs’ claim
        seeking reimbursement for therapeutic services.

    Defendant has fourteen (14) days from the date of this Order to file an answer to Plaintiffs’

remaining claim.

                                             BY THE COURT:

                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
